 

Exhibit 10.78

 



Execution Version

 



AMENDED & RESTATED

LICENSE AGREEMENT

 

This AMENDED & RESTATED LICENSE AGREEMENT is made and entered into as of October
16, 2015 (this “Agreement”), between NUO THERAPEUTICS, INC. (f/k/a Cytomedix,
Inc.), a Delaware corporation, with its principal office at 209A Perry Parkway,
Suite 1, Gaithersburg, MD 20877 (“Nuo”), and ARTHREX, INC., a Delaware
corporation, with its principal office at 1370 Creekside Boulevard, Naples, FL
34108-1945 (“Arthrex”). Each of Nuo and Arthrex is hereinafter referred to as a
“Party” and collectively the “Parties.”

 

 

R E C I T A L S

 

WHEREAS, the Parties are party to a Distributor Agreement and License, dated
August 7, 2013 (the “Original Agreement”), pursuant to which Nuo manufactures
and Arthrex distributes cell separations device and single use processing kits
listed in Exhibit A-1 attached hereto (the “Products”);

 

WHEREAS, pursuant to Section 2(b) of the Original Agreement, Arthrex has the
right to assume the responsibility for the manufacture and supply of the
Products and, upon the exercise of such right, the Parties are required to enter
into a patent license agreement pursuant to which Nuo will grant Arthrex a
license to all Intellectual Property Rights (as defined herein) necessary for
the manufacture of the Products;

 

WHEREAS, Arthrex has exercised the right to assume the responsibility for the
manufacture and supply of the Products and the Parties desire to amend and
restate the Original Agreement to provide for the grant of the license
contemplated by Section 2(b) thereof;

 

WHEREAS, the Parties are entering into this Agreement in part to resolve certain
disagreements with respect to the Original Agreement;

 

WHEREAS, Deerfield Special Situations Fund, L.P., Deerfield Private Design Fund
II, L.P., Deerfield Private Design International II, L.P. (together with their
Affiliates, the “Deerfield Group”) have consented to the transactions
contemplated by this Agreement and irrevocably released any Liens (as defined
herein) on the Transferred Assets transferred to Arthrex hereunder;

 

WHEREAS, Biomedicinski Produkti d.o.o (“BP”) has consented to the assignment to
Arthrex of the Manufacturing & Supply Agreement, dated August 1, 2013, between
Biomedicinski Produkti d.o.o and Cytomedix Acquisition Company (the “B.P.
Agreement”, and the products supplied by BP thereunder are referred to herein as
the “BP Products”); and

 

WHEREAS, this Agreement amends and restates in its entirety the Original
Agreement.

 



  

 

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and legal sufficiency of which are
acknowledged, the Parties intending to be legally bound agree as follows:

 

1. DEFINITIONS. Capitalized terms used but not otherwise defined herein shall
have the following meanings:

 

“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.

 

“Change of Control” means: (a) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of a Party, or (b) the direct or indirect
transfer of 50% or more of the outstanding voting interest of a Party, whether
in a single transaction or series of related transactions.

 

“Enhancement” means a derivative work, improvement, modification, addition or
enhancement of a Product or the Technology.

 

“Exclusive Field of Use” means the use of the Products and/or New Products in
the Territory for all uses in human and veterinary applications except those
described in the Non-Exclusive Field of Use. For the avoidance of doubt, (a) the
“Exclusive Field of Use” does not include any exclusivity to wound care
applications in the Territory and (b) upon termination of the license rights
granted to Biotherapy Services Ltd., Arthrex shall have the exclusive rights in
the non-surgical aesthetics markets in the United Kingdom and Ireland.

 

“Field of Use” means Exclusive Field of Use and the Non-Exclusive Field of Use
within the Territory.

 

“Gross Sales Revenue” means the total amounts invoiced by Arthrex and its
Affiliates from the commercialization and sale of the Products and/or New
Products by Arthrex and its Affiliates. For the avoidance of doubt, “Gross Sales
Revenue” shall include (without duplication of amounts otherwise included as
Gross Sales Revenue) royalties paid to Arthrex and its Affiliates by
sublicensees.

 

“Intellectual Property Rights” means, collectively, Patents, Trade Secrets,
Copyrights, Trademarks, Know-how, moral rights, trade names, rights in trade
dress and all other intellectual property rights and proprietary rights, whether
arising under the laws of the United States or any other state, country or
jurisdiction in the world, including all rights or causes of action for
infringement or misappropriation of any of the foregoing. For purposes of this
Agreement: (a) “Trade Secrets” means all right, title and interest in all trade
secrets and trade secret rights arising under common law, state law, federal law
or laws of foreign countries; (b) “Copyrights” means all copyrights, and all
other literary property and authorship rights, and all right, title, and
interest in all copyrights, copyright registrations, certificates of copyright
and copyrighted interests throughout the world; (c) “Trademarks” means all
right, title and interest in all trademark, service mark, trade name and trade
dress rights arising under the common law, state law, federal laws and laws of
foreign countries, and all right, title, and interest in all trademark, service
mark, trade name and trade dress applications and registrations interests
throughout the world; and (d) “Know-how” means any and all current and future
know-how, technical information, technical knowledge, unpatentable inventions,
manufacturing procedures, methods, trade secrets, processes, formulas,
documentation and other tangible or intangible property or rights relating to
the Products and/or New Products, whether or not capable of precise separate
description but which alone, or when accumulated, gives to the Person acquiring
it an ability to study, test, formulate, manufacture, produce or market
something which it otherwise would not have known to study, test, formulate,
manufacture, produce or market in the same or similar way.

 



 - 2 - 

 

 

“New Product” means a device, component, kit or disposable designed and sold by
Arthrex that is based upon or utilizes Intellectual Property Rights included in
the Technology and contains an Enhancement which Enhancement either (a)
significantly improves the safety or efficacy of the device, component, kit or
disposable as compared to the Product, or (b) results in a new intended use for
the device, component, kit or disposable as compared to the Product, and in each
case for which Arthrex has received marketing clearance or approval from a
governmental or regulatory authority separate and apart from the Product
Registration Rights transferred hereunder; provided, however, that a device,
component, kit or disposable will not be deemed to be a “New Product” as a
result of a modification to the specification or manufacturing of the Product
Line, as it exists as of the date hereof, implemented to address performance,
responsiveness or other quality issues identified on Exhibit A-6 attached hereto
(regardless of whether such modifications require clearance or approval from any
governmental or regulatory authority); and provided, further, a device,
component, kit or disposable shall only be deemed to be a “New Product” solely
in such jurisdiction(s) or market(s) where Arthrex has received clearance or
approval from a governmental or regulatory authority for such device, component,
kit or disposable.

 

“Non-Exclusive Field of Use” means use of the Products and/or New Products in
(a) non-surgical aesthetics markets in the United Kingdom and Ireland subject to
the license rights granted to Biotherapy Services Ltd. and (b) any wound care
applications in (i) the Territory, outside the United States, its territories
and possessions, and (ii) the United Kingdom and Ireland subject to the license
rights granted to Biotherapy Services Ltd.

 

“Nuo Marks” means any and all trademarks, trade names, service marks, service
names, logos and similar proprietary rights whether now or in the future owned,
controlled or licensed by Nuo and currently used exclusively in connection with
the Product Line, including, without limitation, the trademarks and trade names
listed in Exhibit A-2 attached hereto, and the goodwill symbolized by any of the
foregoing, in each case whether registered or unregistered.

 

“Patent” means any patent application or patent, including all of the following
kinds and their equivalents outside the United States (as applicable):
provisional, converted provisional (or regular), divisional, continuation,
continuation-in-part, and substitution applications; and regular utility,
re-issue, re-examination, renewal and extended patents (including “Supplementary
Protection Certificates”), as well as all right, title and interest in all
letters patent or equivalent rights and applications for letters patent or
rights, industrial and utility models, industrial designs, petty patents,
patents of importation, patents of addition, certificates of invention and other
government issued or granted indicia of invention ownership, including any
reissue, extension, division, continuation or continuation-in-part applications
throughout the world.

 



 - 3 - 

 

 

“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.

 

“Product Line” means the Angel® Concentrated Platelet System product line.

 

“Products” has the meaning set forth in the Preamble hereto and includes any
Enhancements to any Product but does not include any New Products.

 

“Technology” means the Intellectual Property Rights and Product Registration
Rights (including, without limitation, the Nuo Marks) that (i) are required to
make, use, and sell the Product Line and (ii) are used by Nuo prior to the date
hereof to make, use and sell the Product Line.

 

“Territory” means worldwide.

 

2. ASSUMPTION OF MANUFACTURING, TRANSFER OF ASSETS AND RIGHTS AND TRANSITION
SERVICES.

 

(a) Assumption of Manufacturing. Arthrex and Nuo hereby agree that, on a date
determined by Arthrex, but not later than March 31, 2016 (the “Effective Date”),
Arthrex will assume all rights related to the manufacture and supply of the
Product Line. Arthrex assumes no responsibility for Products previously
manufactured and supplied by Nuo and/or in the marketplace, and Nuo shall remain
responsible for all Products manufactured and supplied pursuant to the Original
Agreement (including, without limitation, all Products manufactured and supplied
pursuant to Section 2(b) hereof)) and/or in the marketplace. Nuo hereby
acknowledges and agrees that (i) Arthrex holds the right to manufacture and
market the Products and/or New Products in the Territory for the Field of Use
and (ii) Arthrex may, subject to the terms and limitations contained in this
Agreement, manufacture and supply the Products and/or New Products directly or
may use contractors, subcontractors and agents to manufacture and supply the
Products and/or New Products without the consent or prior approval of Nuo.
Arthrex hereby acknowledges and agrees that Arthrex does not have any right to
manufacture and market the Products and/or New Products in the Territory outside
the Field of Use. Notwithstanding the foregoing, it will not be a breach of this
Agreement if an end user uses a Product and/or New Product for a wound care
application, provided that Arthrex, its Affiliates, and sublicensees have not
marketed such Product and/or New Product outside the Field of Use. Except as
otherwise provided herein, Nuo shall have no duties with respect to the
manufacture of products following the Effective Date, and Nuo shall not be
responsible for product liability claims arising from Arthrex's manufacture of
Products and/or New Products under this Agreement.



 

(b) Existing Products. Notwithstanding anything herein to the contrary, Nuo
shall continue to manufacture and supply Arthrex with the Products in accordance
with the terms and conditions of the Original Agreement until the Effective
Date; provided that Nuo shall have no obligation to supply BP Products following
the assignment of the BP Agreement to Arthrex pursuant to Section 5(h) hereof.
Following the Effective Date, Arthrex shall purchase all Products currently in
production in accordance with the forecast provisions of Section 2(e) of the
Original Agreement. The purchase of such Products shall be on the terms and
conditions set forth in the Original Agreement, and the rights, obligations and
liabilities of the Parties with respect to all Products purchased by Arthrex
from Nuo (whether prior to, on or after the date hereof) pursuant to the
Original Agreement (including, without limitation, the Products purchased
pursuant to this Section 2(b)) shall be governed by the terms and conditions set
forth in the Original Agreement prior to the date hereof.

 



 - 4 - 

 

 

(c) Transfer of Assets and Rights. Nuo hereby assigns, conveys, transfers and
delivers, and Arthrex hereby accepts and assumes, all right, title and interest
in and to (i) all Product parts used by Nuo in connection with the sourcing,
manufacturing, marketing, sale and distribution of the Product Line, (ii) all
permits, licenses, certificates, registrations, listings and governmental
authorizations, investigational device exemption (clinical research), 510(k) and
other pre-market clearances and approvals and all regulatory data, clinical data
and other technical and product-related information, including, without
limitation, protocols, investigational plans, case report and case history
files, master files, design history and other quality system files and any
databases reflecting or incorporating any such data and information, and product
specification, design, manufacture, packing, labeling, marketing, storage,
distribution, installation, post-market reporting, post-market surveillance,
servicing, device master record, device history record, quality system record
and other regulatory files related to the Products (including, without
limitation, component parts and accessory products relating to the Product Line)
(the items in this clause (ii), collectively, the “Product Registration Rights”)
and (iii) all Technology (other than Patents) used by Nuo prior to the date
hereof to make the Product Line ((i), (ii) and (iii), collectively, the
“Transferred Assets”).

 

(d) Transition Services. In connection with the transition of the manufacture
and supply of Products from Nuo to Arthrex:

 

(i) Nuo will provide its full cooperation, as commercially reasonable, to assist
Arthrex with the manufacture and supply of the Products;

 

(ii) Nuo will provide consultation, as commercially reasonable, to Arthrex
concerning technical aspects, regulatory clearances and approvals and use of the
Products from time to time as reasonably requested by Arthrex;

 

(iii) Nuo will, so far as it is reasonably able, provide Arthrex all scientific
and technical information available to Nuo and required in connection with the
licenses granted hereunder, or to respond to inquiries from customers or
governmental or regulatory authorities;

 

(iv) Nuo consents to Arthrex and its contractors, subcontractors and other
agents duplicating, translating, decompiling, reverse engineering and adapting
any Products or component parts thereof; and

 



 - 5 - 

 

 

(v) Nuo will provide such other services, as reasonably necessary to transition
the manufacture and supply of Product, as Arthrex may reasonably request from
time to time.

 

(e) Reimbursement of Transition Expenses. Nuo will reimburse Arthrex for fifty
percent (50%) of any costs or expenses incurred by Arthrex in connection with,
or arising out of, the assumption and transition of manufacturing responsibility
of the Product Line from Nuo's current manufacturers to Arthrex and its
designated manufacturers, including, without limitation, costs and expenses
related to reverse engineering, testing and validation necessary to manufacture
the Product Line; provided that Arthrex may offset Nuo's reimbursement
obligation against amounts owed by Arthrex to Nuo; provided, further, that Nuo's
reimbursement obligations under this Section 2(e) shall not exceed $75,000 in
the aggregate. Notwithstanding anything herein to the contrary, any costs or
expenses arising under any existing contract or agreement between Nuo and a
third party as a result of the assumption and transition of manufacturing
responsibility of the Product Line from Nuo's current manufacturers to Arthrex
and its designated manufacturers will be borne solely by Nuo, and none of such
costs or expenses shall be included in determining whether the $75,000 cap
referred to in the immediately preceding sentence has been exceeded.

 

3. LICENSE.

 

(a) Licenses.

 

(i) Nuo hereby grants to Arthrex: (A) an exclusive, irrevocable, worldwide,
sub-licensable, transferable license to the Patents used in the Technology to
research, develop, make, have made, use, sell, offer for sale, have sold,
distribute and have distributed, import and have imported, the Products and New
Products within the Exclusive Field of Use and (B) a non-exclusive, irrevocable,
worldwide, sub-licensable, transferable license to the Patents used in the
Technology to research, develop, make, have made, use, sell, offer for sale,
have sold, distribute and have distributed, import and have imported, the
Products and New Products within the Non-Exclusive Field of Use.

 

(ii) Arthrex hereby grants to Nuo: (A) a non-exclusive, irrevocable, worldwide,
sub-licensable, royalty free, transferable license to the Transferred Assets to
perform its obligations described in Exhibit A-4, and (B) a non-exclusive,
irrevocable, worldwide, sub-licensable, royalty free, non-transferable license
to the Intellectual Property Rights (other than Trademarks) included in the
Transferred Assets to research, develop, make, have made, use, sell, offer for
sale, have sold, distribute and have distributed, import and have imported, the
Products within the Non-Exclusive Field of Use.

 

(iii) For the avoidance of doubt, the parties acknowledge that (A) Nuo may
manufacture and sell Products within the Non-Exclusive Field of Use but not
using the Nuo Marks or other Trademarks included in the Transferred Assets (or
marks confusingly similar thereto), (B) the license granted by Arthrex to Nuo is
without any representation or warranty of any kind, express or implied, and
Arthrex has no obligation to maintain or protect any of the Intellectual
Property Rights licensed hereunder for the benefit of Nuo and (C) all materials
licensed by Arthrex to Nuo hereunder shall be deemed Confidential Information of
Arthrex for purposes of this Agreement.

 



 - 6 - 

 

 

(b) Interpretation. The Parties hereby acknowledge and agree that (i) the
licenses granted hereunder shall be deemed to be, for purposes of Section 365(n)
of the United States Bankruptcy Code, a license to rights to “intellectual
property” as defined therein, (ii) Arthrex, as licensee of such rights, shall
have the rights and elections with respect thereto as specified in the United
States Bankruptcy Code and (iii) this Agreement shall be deemed to be an
“agreement supplemental to” the license for purposes of Section 365(n) of the
United States Bankruptcy Code.

 

4. ROYALTIES.

 

(a) Arthrex shall pay to Nuo a percentage of Gross Sales Revenues from the sales
of Products and New Products as a royalty (the “Royalty”) in the percentages set
forth on Exhibit A-3; provided that (i) New Products developed by or on behalf
of Arthrex will bear a Royalty equal to five percent (5%) of Gross Sales
Revenue, and (ii) in the event that Nuo (x) fails to pay maintenance fees under
Section 5(c), (y) fails to make payment of any amount to which Arthrex is
entitled to under Section 5(c), or (z) is in breach of Section 6(a), then the
amount of any Royalties due hereunder shall be reduced by the amounts to which
Arthrex is entitled as a result of such failure or breach (including, without
limitation, any costs and expenses incurred by Arthrex in connection with the
payment of maintenance fees for such Patents). In the event that during the term
of this Agreement, Arthrex is required to obtain a license from a third party in
order to avoid infringement of such third party’s Patent rights in a country for
the manufacture, sale, or use of Products and/or New Products, and Arthrex
obtains such a license to such third party rights, Arthrex shall have the right
to deduct from the Royalties otherwise due and payable under Section 4(a)
arising from the Gross Sales Revenue in such country, the amounts that Arthrex
is obliged to pay thereunder; provided, however, that (a) with respect to any
Product or New Product, Arthrex shall not be entitled to deduct from the
Royalties to the extent such infringement (i) results from an Enhancement or
(ii) would not arise in the absence of an Enhancement, and (b) in no event shall
Arthrex be entitled to deduct from the Royalties to the extent such infringement
results from any change in the method of manufacture of such Product or New
Product as compared to method of manufacture prior to the date hereof; provided,
that the foregoing shall not in any manner limit the other rights and remedies
(whether at law or in equity) of Arthrex hereunder.

 

(b) Notwithstanding the actual Gross Sales Revenue, Arthrex shall pay Nuo an
unconditional minimum annual royalty (the “Minimum Annual Royalty”) as follows:
(a) for calendar year 2018: $2,000,000, (b) for calendar year 2019: $2,500,000,
and (c) thereafter increasing by five percent (5%) on each calendar year
thereafter through 2021. Following calendar year 2021, there will be no Minimum
Annual Royalty payment obligations. Arthrex agrees and acknowledges that it has
no right to, and shall not attempt to, set-off amounts claimed to be owed based
on any claim that it has or will have in the future against Nuo or its permitted
assignees against the Minimum Annual Royalty; provided, that the foregoing shall
not in any manner limit the other rights and remedies (whether at law or in
equity) of Arthrex hereunder.

 

(c) No later than thirty (30) days after the end of each fiscal quarter, Arthrex
shall deliver to Nuo a written report detailing: (i) the number of devices and
disposables sold, (ii) Gross Sales Revenues generated from the sales, and (iii)
the resulting Royalty owed to Nuo. Except as set forth in Section 4(d) below,
the Royalty and the Minimum Annual Royalty, as applicable, shall be paid by
Arthrex to Nuo by wire transfer of immediately available funds in U.S. dollars
to the account specified to Arthrex in writing from time to time by Nuo or its
designee, within forty –five (45) days after the end of each fiscal quarter. Nuo
shall have the right to audit the records of Arthrex relating to Gross Sales
Revenues at any time during the normal business hours upon reasonable advance
written notice. The audit will be performed by an independent third party at
Nuo’s sole expense. If the audit determines that Nuo was not paid the full
Royalty owed, Arthrex shall pay the amount of any shortfall within five (5)
business days of notice by Nuo and submission of the audit findings. If Arthrex
fails to pay such shortfall within such five (5) business day cure period, then
interest shall accrue on such shortfall (from the date it was due) at fifteen
percent (15%) per annum.

 



 - 7 - 

 

 

(d) Without limiting Section 4(c), any undisputed payment required by this
Agreement that is not made within five (5) business days of the date such
payment is due in accordance with the terms hereof shall bear interest at the
annual rate of ten percent (10%) compounded annually.

 

(e) Notwithstanding anything in this Section 4 to the contrary, Nuo and Arthrex
hereby agree that Arthrex shall pay $775,000 (the “Prepayment Amount”) to Nuo on
or prior to October 19, 2015 as a prepayment of Royalties for the third and
fourth quarters of calendar year 2015. Following the payment by Arthrex of the
Prepayment Amount, the Parties acknowledge and agree that neither Party shall
owe any Royalties or other fees under the Original Agreement or this Agreement
in respect of the third and fourth quarters of calendar year 2015 for the
Products unless the amount of the Royalties that would have been payable in
respect of the third and fourth quarters of calendar year 2015 under Section
4(a) above are (i) in excess of $900,000, in which case Arthrex shall pay to Nuo
on or prior to February 15, 2016 an amount equal to such excess or (ii) less
than $900,000, in which case Nuo shall pay to Arthrex on or prior to February
15, 2016 an amount equal to the absolute value of such difference.

 

5. ADDITIONAL OBLIGATIONS OF THE PARTIES.

 

(a) Transferred Asset Obligations. Nuo shall (i) execute and deliver, or shall
cause to be executed and delivered, such documents and other papers and shall
take, or shall cause to be taken, such further actions as may be reasonably
required to carry out the assignment, conveyance, transfer and delivery of the
Transferred Assets pursuant to Section 2(c) hereof, (ii) shall refrain from
taking any actions that could reasonably be expected to impair, delay or impede
the assignment, conveyance, transfer and delivery of the Transferred Assets
pursuant to Section 2(c) hereof and (iii) shall cooperate in good faith with
Arthrex to facilitate the assignment, conveyance, transfer and delivery of the
Transferred Assets pursuant to Section 2(c) hereof. In connection with the
foregoing, Nuo shall (x) provide to Arthrex copies of all data and information
related to Nuo’s regulatory efforts exclusively related to the Products, (y)
share or otherwise make available to Arthrex all data and information that is
non-exclusively related to the Products, including making its regulatory
personnel and consultants reasonably available to Arthrex to assist Arthrex
personnel in understanding previous regulatory product development, clinical
research, clearance and approval pathways and strategies, all as related to
Products, and (z) allow Arthrex access to and the right to reference Nuo’s
master file with respect to the Products in connection with Arthrex’s
registration of developed Products.

 



 - 8 - 

 

 

(b) Improvements. The Parties acknowledge and agree that (i) Arthrex will own
all right, title and interest to and in any and all modifications, enhancements,
upgrades and improvements Arthrex makes, or has made on its behalf, on the
Products and/or New Products and underlying Technology and (ii) Nuo will have an
option to license any such modifications, enhancements, upgrades and
improvements on the Products and/or New Products and underlying Technology
outside of the Field of Use, at a rate equal to the Royalty and upon other terms
and conditions to be negotiated in good faith and as mutually-agreeable to the
Parties.

 

(c) Prosecution, Maintenance and Patent Enforcement.

 

(i) Nuo will (i) be obligated to prosecute and maintain the Patents related to
the Technology at its own costs and expense (including paying all filing and
maintenance fees for all Patents) and (ii) have the exclusive right but not the
obligation to enforce the Patents related to the Technology outside of the Field
of Use (and retain all proceeds therefrom). Arthrex will have the right to
review and comment on Nuo’s activities with respect to such prosecution,
maintenance and enforcement, and Nuo shall keep Arthrex informed on a timely
basis of any material events involving such Patents. In the event that Nuo fails
to timely prosecute and maintain such Patents related to the Technology, Arthrex
will have the right to request that Nuo assign such Patents to it and thereafter
to prosecute, maintain and enforce such Patents at its own expense.

 

(ii) Arthrex will have the right to enforce the Patents related to the
Technology in the Field of Use, and Nuo will assist Arthrex, at Arthrex’s
expense, in Arthrex’s efforts to enforce such Patents. If Arthrex determines
that Nuo is required to be joined as a party to perfect standing in an
enforcement proceeding, Nuo will join the proceeding at Arthrex’s expense. In
the event that Arthrex fails to enforce the Patents related to the Technology
inside the Field of Use, Nuo will have the right to enforce such rights related
to the Technology inside the Field of Use at its own expense. Nuo may assign to
Arthrex any Patents related to the Technology that has application solely within
the Field of Use and shall thereupon be relieved of any further obligation to
prosecute, maintain or enforce such rights related to the Technology.

 

(iii) With respect to any proceeding, action, litigation or suit relating to the
enforcement of Patents related to the Technology in the Field of Use
contemplated by this Section 5(c), any recovery obtained as a result of any such
proceeding, action, litigation or suit (by settlement or otherwise) shall be
applied, subject to the respective indemnity obligations of the Parties set
forth in the Original Agreement, in the following order of priority: (A) first,
Arthrex shall be reimbursed for all costs incurred in connection with such suit
paid by Arthrex that were not reimbursed by Nuo, including, without limitation,
attorneys’ fees and disbursements, travel costs, court costs and other
litigation expenses; and (B) second, any remainder shall be allocated such that
(x) Nuo receives a portion of such remainder equal to its then-current royalty
percentage and (y) Arthrex shall receive the remainder of such funds.

 

(d) Distribution of Competitive Products. Nuo agrees that neither Nuo nor any of
its Affiliates will, directly or indirectly, during the term of this Agreement,
develop, manufacture, market or sell any products that produce a discrete output
fraction containing platelets that is a separate fraction from other component
fractions for use or sale in the Exclusive Field of Use within the Territory.

 



 - 9 - 

 

 

(e) Indemnity Obligations. Nuo will indemnify, hold harmless and upon Arthrex’s
request, defend at its own expense Arthrex and its officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Arthrex Indemnified Persons”) from and against any loss, claim, cost, suit,
action, liability, judgment, decree, damage or expense including, without
limitation, reasonable attorney’s fees, imposed upon, incurred by or asserted
against the Arthrex Indemnified Persons, arising from any third party claim,
demand or action arising from (i) the infringement or misappropriation of the
Intellectual Property Rights of a third party by (A) a Product manufactured or
supplied by or on behalf of Nuo pursuant to the terms of the Original Agreement
(including, without limitation, the unaltered Products purchased pursuant to
Section 2(b) hereof) or use thereof and (B) Arthrex’s use of the Nuo Marks,
pursuant to this Agreement or the Original Agreement and (ii) any defect in the
manufacturing or design of a Product manufactured or supplied by or on behalf of
Nuo pursuant to the terms of the Original Agreement (including, without
limitation, the Products purchased pursuant to Section 2(b) hereof).

 

(f) Releases.

 

(i) Nuo, for itself and its Affiliates and its and their respective
representatives, successors and assigns (collectively, the “Nuo Releasors”),
hereby (A) forever fully and irrevocably releases and discharges Arthrex and its
Affiliates and each of their respective predecessors, successors, direct or
indirect subsidiaries and past and present stockholders, members, managers,
directors, officers, employees, agents, and other representatives (collectively,
the “Arthrex Released Parties”) from any and all actions, suits, claims,
demands, debts, agreements, obligations, promises, judgments, or liabilities of
any kind whatsoever in law or equity and causes of action of every kind and
nature, or otherwise (including, claims for damages, costs, expense, and
attorneys’, brokers’ and accountants fees and expenses) arising out of or
related to the Original Agreement, which the Nuo Releasors can, shall or may
have against the Arthrex Released Parties, whether known or unknown, suspected
or unsuspected, unanticipated as well as anticipated (collectively, the “Nuo
Released Claims”), and (B) irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any proceeding, action, litigation or suit against any Arthrex
Released Party based upon any Nuo Released Claim. Notwithstanding the preceding
sentence of this Section 5(f)(i), “Nuo Released Claims” does not include, and
the provisions of this Section 5(f)(i) shall not release or otherwise diminish,
(x) the obligations of any Party set forth in or arising under any provisions of
this Agreement after the date hereof or (y) the accrued payment obligations of
Arthrex under the Original Agreement.

 

(ii) Arthrex, for itself and its Affiliates and its and their respective
representatives, successors and assigns (collectively, the “Arthrex Releasors”),
hereby (A) forever fully and irrevocably releases and discharges Nuo and its
Affiliates and each of their respective predecessors, successors, direct or
indirect subsidiaries and past and present stockholders, members, managers,
directors, officers, employees, agents, and other representatives (collectively,
the “Nuo Released Parties”) from any and all actions, suits, claims, demands,
debts, agreements, obligations, promises, judgments, or liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature, or
otherwise (including, claims for damages, costs, expense, and attorneys’,
brokers’ and accountants fees and expenses) arising out of or related to the
Original Agreement, which the Arthrex Releasors can, shall or may have against
the Nuo Released Parties, whether known or unknown, suspected or unsuspected,
unanticipated as well as anticipated (collectively, the “Arthrex Released
Claims”), and (B) irrevocably agrees to refrain from directly or indirectly
asserting any claim or demand or commencing (or causing to be commenced) any
proceeding, action, litigation or suit against any Nuo Released Party based upon
any Arthrex Released Claim. Notwithstanding the preceding sentence of this
Section 5(f)(ii), “Arthrex Released Claims” does not include, and the provisions
of this Section 5(f)(ii) shall not release or otherwise diminish, (x) the
obligations of any Party set forth in or arising under any provisions of this
Agreement after the date hereof, (y) any actions, suits, claims, demands, debts,
agreements, obligations, promises, judgments, or liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature, or
otherwise (including, claims for damages, costs, expense, and attorneys’,
brokers’ and accountants fees and expenses) that Arthrex or its Affiliates may
have against Nuo or its Affiliates arising out of or relating to product
liability or infringement of intellectual property in each case, arising out of
the Original Agreement or (z) the obligations of Nuo described in Exhibit A-4.

 



 - 10 - 

 

 

(g) Adequate Insurance.

 

(i) From the date hereof until such date that Nuo shall no longer have any
liabilities or obligations arising under the Original Agreement or this
Agreement, Nuo shall obtain and carry in full force and effect commercial
general liability insurance, with product liability coverage, in amounts of at
least $1 million per occurrence and $5 million annual aggregate. Such insurance
will be written by a reputable insurance company reasonably acceptable to the
Arthrex. On reasonable request from Arthrex, Nuo will provide Arthrex with
appropriate certificates of insurance reflecting the obligations of Nuo pursuant
to this Section 5(g). The insurance certificate to be furnished must also
evidence that Nuo’s policies of insurance, which are required hereunder, have
been endorsed to (x) provide Nuo with thirty (30) days’ prior written notice of
cancellation of such insurance coverage for any reason, except for non-payment
of premium, as to which Nuo shall receive ten (10) days’ prior written notice of
cancellation, (y) name Arthrex, its Affiliates, subsidiaries, officers,
directors, and employees (collectively, the “Arthrex Certificate Holder”) as
additional insureds, and (z) waive subrogation against the Arthrex Certificate
Holder. All of the requirements of this Section 5(g) shall also apply to Nuo’s
umbrella liability coverage. Notwithstanding the foregoing, coverage for a
Arthrex Certificate Holder as an additional insured will not apply to bodily
injury, property damage or any other damages arising out of the negligent or
willful acts or omissions of Arthrex Certificate Holder, any employees of
Arthrex Certificate Holder or any third party.

 

(ii) From the date hereof until such date that Arthrex shall no longer have any
liabilities or obligations arising under this Agreement, Arthrex shall obtain
and carry in full force and effect commercial general liability insurance, with
product liability coverage, in amounts of at least $1 million per occurrence and
$5 million annual aggregate. On reasonable request from Nuo, Arthrex will
provide Nuo with appropriate certificates of insurance reflecting the
obligations of Arthrex pursuant to this Section 5(g).

 

(h) Certain Nuo Agreements. Nuo shall (i) promptly (but in any event no more
than fifteen (15) business days) after the date hereof, obtain the consent of
Biotherapy Services Ltd. to assign the Limited Distributor Agreement and
License, dated April 25, 2014, between Nuo and Biotherapy Services Ltd., to
Arthrex, and upon receipt of such consent, assign its rights and obligations
under such agreement to Arthrex and (ii) on the Effective Date (or an earlier
date as determined by written notice to Nuo), assign its rights and obligations
under the BP Agreement to Arthrex. Arthrex shall only assume the obligations of
Nuo arising after the date of such assignments, and Nuo shall remain solely
liable for all obligations and liabilities arising on or prior to the date of
such assignments thereunder (including those arising from any breach or default
prior to the date of such assignments).

 



 - 11 - 

 

 

6. REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

 

(a) Nuo. Nuo hereby represents and warrants to Arthrex that:

 

(i) Nuo is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate power
and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted. Nuo has all necessary corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
Nuo.

 

(ii) The execution, delivery and performance by Nuo of this Agreement and the
consummation of the transactions contemplated hereby do not violate or conflict
with the Certificate of Incorporation or Bylaws of Nuo, any material contract,
agreement or instrument to which Nuo is a party or by which it or its properties
are bound, or any judgment, decree, order or award of any court, governmental
body or arbitrator by which Nuo is bound, or any law, rule or regulation
applicable to Nuo. Except as set forth in Exhibit A-5, the consummation of the
transactions contemplated hereby, including, without limitation, the assignment,
conveyance, transfer and delivery of property and rights pursuant to Section
2(c) hereof, do not require notice to, or the consent, clearance or approval of,
any third party (including, without limitation, any government or other
regulatory authority).

 

(iii) Nuo is the sole, exclusive and lawful owner of all right, title and
interest in and to the Technology and to the Nuo Marks, free and clear of all
liens, claims, security interests or other restrictions or encumbrances
(collectively, “Liens”), except for the Liens on Patents in favor of the
Deerfield Group under the senior secured convertible credit facility with Nuo.
Except as set forth in Exhibit A-5, Nuo has not granted to any other Person any
license, franchise or other rights to acquire, use or exploit the Technology
within the Territory (or any portion thereof). Nuo has the right to grant the
licenses and other rights to Arthrex hereunder.

 

(iv) Nuo has not on or prior to the date hereof infringed on any patent,
trademark, trade secret, copyright or other proprietary right of any third party
in connection with the manufacture, supply, sale or use of the Products, and, as
of the date hereof, Nuo is unaware of any claim of infringement, either
threatened or pending, as related thereto.

 

(b) Arthrex. Arthrex hereby represents and warrants to Nuo that:

 

(i) Arthrex is a company duly organized and existing under the laws of Delaware,
and has all power and authority to own, lease and operate its properties and to
carry on its businesses as currently conducted. Arthrex has all necessary power
and authority to enter into this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
Arthrex.

 



 - 12 - 

 

 

(ii) The execution, delivery and performance by Arthrex of this Agreement and
the consummation of the transactions contemplated hereby do not violate or
conflict with the Certificate of Incorporation or Bylaws of Arthrex, any
material contract, agreement or instrument to which Arthrex is a party or by
which it or its properties are bound, or any judgment, decree, order or award of
any court, governmental body or arbitrator by which Arthrex is bound, or any
law, rule or regulation applicable to Arthrex.

 

7. TERM AND TERMINATION.

 

(a) Term. The term of this Agreement shall commence on the date hereof and shall
continue until the expiration of the last to expire Patent licensed hereunder,
or until such time when the last of the royalty obligations set forth herein has
expired, whichever is longer, unless earlier terminated pursuant to
Section 7(b).

 

(b) Termination of Agreement. This Agreement may be terminated as follows:

 

(i) The Parties may terminate this Agreement upon their mutual written
agreement.

 

(ii) Nuo, at its sole discretion, may terminate this Agreement if (x) Arthrex
fails to pay Royalty amounts owed by Arthrex in excess of $500,000 in the
aggregate to Nuo pursuant to Section 4 of this Agreement, provided such Royalty
amounts are not subject of a good faith dispute between the Parties, and (y) any
such failure remains unremedied for ninety (90) days after written notice to
Arthrex.

 

(iii) Nuo, at its sole discretion, may terminate this Agreement if Arthrex or
its Affiliates or its sublicensees challenge the validity or enforceability of,
or otherwise oppose, any of the claims of the Patents subject to the rights
provided in this Agreement (including without limitation, any post-grant
challenges or reexaminations at the United States Patent and Trademark Office or
foreign equivalents thereof, and filing a declaratory judgment action), and such
challenge or opposition is not withdrawn or dismissed within forty-five (45)
calendar days of written notice requesting withdrawal or dismissal of such
challenge or opposition is provided by Nuo to Arthrex.

 

(c) Effect of Termination.

 

(i) Upon earlier termination of this Agreement under Sections 7(b)(ii) and
7(b)(iii) and within fifteen (15) business following written request from Nuo,
Arthrex shall assign, convey, transfer, and deliver to Nuo, its successors or
assigns all right, title and interest in and to the Transferred Assets (other
than the Nuo Marks) existing as of the date hereof and assigned, conveyed,
transferred and delivered as of the date hereof pursuant to Section 2(c) hereof.
In connection therewith, Arthrex shall (A) execute and deliver, or shall cause
to be executed and delivered, such documents and other papers and shall take, or
shall cause to be taken, such further actions as may be reasonably required to
carry out the assignment, conveyance, transfer and delivery of such Transferred
Assets (other than the Nuo Marks) to Nuo pursuant to this Section 7(c)(i), (B)
shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the assignment, conveyance, transfer and delivery of
such Product Registration Rights pursuant to this Section 7(c)(i), and (iii)
shall cooperate in good faith with Nuo to facilitate the assignment, conveyance,
transfer and delivery of such Transferred Assets (other than the Nuo Marks)
pursuant to this Section 7(c)(i).  For the avoidance of doubt, Arthrex shall (x)
have no obligation to assign, convey, transfer or deliver to Nuo any permits,
licenses, certificates, registrations, listings or governmental authorizations,
investigational device exemption (clinical research), 510(k) or other pre-market
clearances and approvals or any regulatory data, clinical data or other
technical and product-related information, including, without limitation,
protocols, investigational plans, case report and case history files, master
files, design history and other quality system files and any databases
reflecting or incorporating any such data and information, and product
specification, design, manufacture, packing, labeling, marketing, storage,
distribution, installation, post-market reporting, post-market surveillance,
servicing, device master record, device history record, quality system record
and other regulatory files created after the date hereof and (y) have no
obligation to (1) provide to Nuo copies of any data or information related to
Arthrex’s regulatory efforts related to the Products and/or New Products, (2)
share or otherwise make available to Nuo any data or information that is
non-exclusively related to the Products and/or New Products, or (3) allow Nuo
access to or the right to reference Arthrex’s master file with respect to the
Products and/or New Products.

 



 - 13 - 

 

 

(ii) The expiration or earlier termination of this Agreement shall not relieve
any Party of any of its rights or liabilities arising prior to or upon such
expiration or earlier termination (including payment obligations accruing under
Section 4(a) or 4(b) prior to termination or expiration), and this Section 7 and
Sections 1, 2(a), 2(b), 2(d), 2(e), 3(c), 5, 8 and 9 shall survive the
expiration or earlier termination of this Agreement as applicable and in
accordance with their terms.

 

8. CONFIDENTIALITY.

 

(a) Confidentiality. Each Party acknowledges that, in the course of performing
its duties and obligations under this Agreement, certain information that is
confidential or proprietary to such Party, including but not limited to Trade
Secrets and Know-How (“Confidential Information”) will be furnished by the other
Party or such other Party’s representatives. Each Party agrees that any
Confidential Information furnished by the other Party or such other Party’s
representatives will not be used by it or its representatives except in
connection with, and for the purposes of, performing its obligations or
exercising its rights under this Agreement and, except as provided herein, will
not be disclosed by it or its representatives without the prior written consent
of the other Party. Notwithstanding the foregoing, the Parties agree that all
Confidential Information shall be clearly marked “CONFIDENTIAL” or, if furnished
in oral form, shall be stated to be confidential by the Party disclosing such
information at the time of such disclosure and reduced to a writing by the Party
disclosing such information which is furnished to the other Party or such other
Party’s representatives within forty-five (45) days after such disclosure.

 

(b) Exceptions. The confidentiality obligations of each Party under Section 8(a)
do not extend to any Confidential Information furnished by the other Party or
such other Party’s representatives that (i) is or becomes generally available to
the public other than as a result of a disclosure by such Party or its
representatives, (ii) was available to such Party or its representatives on a
non-confidential basis prior to its disclosure thereto by the other Party or
such other Party’s representatives, (iii) was independently developed without
the use of the other Party’s Confidential Information by representatives of such
Party who did not have access to the other Party’s Confidential Information, as
established by contemporaneous written records or (iv) becomes available to such
Party or its representatives on an non-confidential basis from a source other
than the other Party or such other Party’s representatives; provided, however,
that such source is not bound by a confidentiality agreement with the other
Party or such other Party’s representatives.

 



 - 14 - 

 

 

(c) Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:
(i) to the extent required to comply with applicable legal requirements
including as part of regular securities law reporting requirements and/or in
accordance with securities regulatory authority or securities exchange rules,
demands and/or practice; (ii) to the extent and to the persons and entities
required by rules of the National Association of Securities Dealers; provided,
however, that the responding Party shall first have given prompt notice to the
other Party hereto to enable it to seek any available exemptions from or
limitations on such disclosure requirement and shall reasonably cooperate in
such efforts by the other Party; (iii) as necessary to file or prosecute patent
applications, prosecute or defend litigation or otherwise establish rights or
enforce obligations under this Agreement, but only to the extent that any such
disclosure is necessary; or (iv) to third party consultants, contractors, or
other service providers who are under a duty of confidentiality at least as
protective as those set forth herein; provided, that the disclosing Party shall
be responsible for any disclosure or use of Confidential Information by such
third party consultant, contractor or other service provider in violation of the
terms set forth herein (as if such person was bound by such terms).

 

(d) Compelled Disclosure. In the event that either Party or its representatives
are requested or become legally compelled (by oral questions, interrogatories,
requests for information or document subpoena, civil investigative demand or
similar process) to disclose any Confidential Information furnished by the other
Party or such other Party’s representatives or the fact that such Confidential
Information has been made available to it, such Party agrees that it or its
representatives, as the case may be, will provide the other Party with prompt
written notice of such request(s) so that the other Party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. In the event that such protective order or other remedy is not
obtained, or that the other Party waives compliance with the provisions of this
Agreement, such Party agrees that it will furnish only that portion of such
Confidential Information that is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded to that portion of such Confidential Information and other information
being disclosed.

 

(e)  Ownership of Confidential Information. The Party disclosing or otherwise
furnishing Confidential Information to the other Party will retain the exclusive
ownership of all right, title and interest in and to such Confidential
Information.

 

(f) Survival. The obligations of the Parties under this Section 8 shall survive
the expiration or earlier termination of this Agreement for a period of three
(3) years. The recipient’s obligations with respect to Trade Secrets shall
continue until the date on which such information ceases to constitute a trade
secret pursuant to applicable law.

 



 - 15 - 

 

 

9.  GENERAL PROVISIONS.

 

(a) Independent Contractors. The relationship of Nuo and Arthrex established by
this Agreement is that of independent contractors, and nothing shall be deemed
to create or imply any employer/employee, principal/agent, partner/partner or
co-venturer relationship, or that the Parties are participants in a common
undertaking. Neither Party may direct or control the activities of the other
Party or incur or assume any obligation on behalf of the other Party or bind
such other Party to any obligation for any purpose whatsoever.

 

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the Parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without reference to rules of conflicts or choice of laws. Any dispute or issue
arising hereunder, including any alleged breach by Arthrex, not resolved
pursuant to Section 9(m) shall be heard, determined and resolved by an action
commenced in the federal or state courts in Wilmington, Delaware, which the
Parties hereby agree shall have the exclusive jurisdiction over the issues and
the Parties. Each Party hereby agrees to submit itself to the jurisdiction of
the federal and state courts in Wilmington, Delaware and waives the right to
make any objections based on the exclusive jurisdiction or venue in such courts.
The Delaware courts shall have the right to grant all relief to which each Party
is or shall be entitled hereunder, including all equitable relief as the Court
may deem appropriate. Each Party hereby consents to service of process by
registered mail.

 

(c) Entire Agreement. This Agreement, including the Exhibits, sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof and supersedes all prior oral and written, and all contemporary oral,
negotiations, agreements and understandings with respect to the same, including,
without limitation, the Original Agreement.

 

(d) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, facsimile or
telex, or by registered or certified mail (postage prepaid, return receipt
requested), to the other Party at the following address (or at such other
address for which such Party gives notice hereunder):

 

If to Arthrex:

 

ARTHREX, INC.
1370 Creekside Boulevard
Naples, FL 34108-1945
Attn: Senior Associate General Counsel
Telephone: (800) 933-7001
Facsimile: (239) 552-2381

 

If to Nuo:

 

NUO THERAPEUTICS, INC.
209 Perry Parkway, Suite 7
Gaithersburg, MD 20877
Attention: President/CEO
Telephone: (240) 499-2680
Facsimile: (240) 499-2690

 



 - 16 - 

 

 

(e) Assignment and Binding Effect. Except as otherwise provided in this
Agreement, neither Party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other Party; provided that Nuo may assign this Agreement (i) to an
Affiliate, (ii) to a successor to all or substantially all of the business or
assets of Nuo or (iii) in connection with a Change of Control; provided,
further, that Nuo may assign its right, subject to Arthrex’s right to offset and
reduce amounts payable by Arthrex hereunder as provided in Section 4(a), to
receive royalty payments and other financial consideration under the Original
Agreement and this Agreement, without the prior written consent of Arthrex. No
permitted assignment of rights or delegation of duties under this Agreement
shall relieve the assigning or delegating Party of its liabilities hereunder.
For purposes of this Agreement, either Party shall be deemed to have assigned
this Agreement in the event of a Change of Control with respect to such Party.
Subject to the foregoing, this Agreement is binding upon, and inures to the
benefit of, the Parties and their respective successors and permitted assigns.
Notwithstanding the foregoing, Nuo may assign its rights, duties and obligations
under this Agreement without the prior written consent of Arthrex to a member of
the Deerfield Group; provided, that such Person assumes in writing all of Nuo’s
duties and obligations under this Agreement and acquires from Nuo all Patents
licensed hereunder.

 

(f) Partial Invalidity. If any provision of this Agreement is held to be invalid
by a court of competent jurisdiction, then the remaining provisions shall
remain, nevertheless, in full force and effect. The Parties agree to renegotiate
in good faith any term held invalid and to be bound by the mutually agreed
substitute provision in order to give the most approximate effect intended by
the Parties.

 

(g) No Waiver; Amendment. No waiver of any term or condition of this Agreement
shall be valid or binding on any Party unless agreed to in writing by the Party
to be charged. The failure of either Party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either Party to enforce each and every such provision
thereafter. This Agreement may not be amended or modified except by the written
agreement of the Parties.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one instrument.

 

(i) Consent Not Unreasonably Withheld. No Party given the right to approve or
consent to any matter shall unreasonably withhold, condition or delay its
approval or consent. The failure to respond in writing within any specified time
period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the Party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.

 



 - 17 - 

 

 

(j) Construction; Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any section, recital, exhibit, schedule and
party references are to this Agreement unless otherwise stated. No Party, nor
its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any Party.

 

(k) Further Assurances. Each Party agrees to cooperate fully with the other
Party and execute such instruments, documents and agreements and take such
further actions to carry out the intents and purposes of this Agreement.

 

(l) Press Releases and Announcements. Except as may be contemplated hereunder,
neither Party may issue any press release, product any professional publications
or make any public announcement concerning the transactions contemplated by this
Agreement without the prior consent of the other Party, except for any releases,
publications or announcements which may be required by or, in such Party’s
discretion, reasonably necessary under applicable law, in which case the Party
proposing to make such release or announcement will allow the other Party a
reasonable opportunity to review and comment on such release, publications or
announcement in advance of such issuance or making.

 

(m) Alternative Dispute Resolution.

 

(i) Any controversy, dispute or claim arising out of or relating to this
Agreement (or the breach hereof) that cannot be resolved by good faith
negotiation between or among the Parties may be finally submitted to the
American Arbitration Association (“AAA”) for final and binding arbitration
pursuant to the Commercial Arbitration Rules of the AAA. Such arbitration shall
be held in Wilmington, Delaware, before a single arbitrator who shall be a
retired federal or Delaware state judge. The arbitrator may enter a default
decision against any Party who fails to participate in the arbitration
proceedings. The decision of the arbitrator shall be final, unappealable and
binding, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall be authorized to
award any relief, whether legal or equitable, to the Party so entitled to such
relief.

 

(ii) In respect of any suit, action or other proceeding relating to the
enforcement of any award rendered by the arbitrator, each Party irrevocably
submits to the non-exclusive jurisdiction of any state or federal court located
in the City of Wilmington, State of Delaware.

 

(iii) The arbitrator shall be authorized to apportion its fees and expenses and
the reasonable attorney’s fees and expenses of the Parties as the arbitrator
deems appropriate. In the absence of any such apportionment, the prevailing
party in any arbitration or other proceeding shall be entitled, in addition to
any other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable fees of attorneys and other professionals.

 

(iv) The Parties agree that this Section 9(m) has been included to resolve
rapidly and inexpensively any claims or disputes between them with respect to
this Agreement, and that this Section 9(m) shall be grounds for dismissal of any
action commenced by any Party in any court with respect to any controversy,
dispute or claim arising out of or relating to this Agreement (or the breach
hereof).

 

[Signature page follows.]



 



 - 18 - 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.

 

  NUO THERAPEUTICS, INC.               By: /s/ David E. Jorden       Name: David
E. Jorden       Title: Acting CFO                                        
ARTHREX, INC.                    By: /s/ John W. Schmieding       Name: John W.
Schmieding       Title: General Counsel  

 



  

